Opinion by
Judge Peters:
Maraman proves he levied the execution on the corn, which was *844not severed from the ground on the 2d of October, 1874, by going on each field or separate parcel of ground where the corn was standing, they having been shown him by one of the tenants of the defendant in the execution; that one or more of the tenants who cultivate it were with him when he made the levy, they owning a part of the corn, and that the levy was indorsed on the fi. fa. and signed by him on the same day it was made. The levy of the execution on the corn put the officer in the constructive possession of it, and on the sale of it by him would invest the purchaser with the title.

R. H. Field, for appellant. R. J. Meyler, for appellee.

The defendant in the execution seems to be a corporation, and notice to the tenants, or some of them who cultivated the corn, was sufficient. Perceiving no error, therefore, in the judgment, the same is affirmed.